 



Exhibit 10.5

(LCC THE KNOWLEDGE THAT POWERS THE NETWORK LOGO) [w08895w0889501.gif]

EMPLOYEE AGREEMENT AND GENERAL RELEASE



I.   The following Agreement is made between LCC International, Inc. (“LCC”) and
Vince Gwiazdowski (“you” “your”), 8031 Kidwell Hill Ct., Vienna, VA, 22182,
relative to the termination of your employment effective April 29, 2005. Unless
LCC and you enter into this Employee Agreement and General Release, you do not
have a right to any of the benefits described in this document. In consideration
for your agreeing to certain terms and conditions, as described below, LCC will
provide you with the following:



  •   Separation pay, which equals 6 months salary continuation (12 full pay
periods) of your regular base salary. All required federal, state and local
taxes will be deducted. The Company will maintain your COBRA benefits (medical
and dental only) for 6 months. The Company will continue to pay the employer
contribution for these benefits, however the employee contributions will be
deducted from your semi-monthly separation pay.



II.   This release does not affect your rights, if any, to the continuation of
your health insurance benefits under COBRA. In addition, per current company
policy, you are also eligible to receive lump sum payment of any earned vacation
leave hours you have accrued, but not used, as of your termination date.  
III.   In consideration for the benefits listed above, you agree on behalf of
yourself and all of your heirs or personal representatives, to release and
forever discharge LCC, its parent company, and all of their present or former
officers, directors, members, owners, shareholders, agents, employees,
fiduciaries and insurers, from any and all causes of action or similar claims
for damages, whether known or unknown, that you have against LCC, arising out of
any event or transaction that occurred from the beginning of the world up to and
until the date this Agreement is signed, including, but not limited to, all
claims arising out of LCC’s decisions to terminate employees, and/or its
decisions regarding job classification, recruitment, hiring, salary rate,
severance pay, wages, benefits, overtime pay, promotions, transfers, employment
status, libel, slander, defamation, assault and battery, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any claims and actions for or in tort, contract, discrimination,
harassment, violation of public policy and/or arising under statute, including
but not limited to Title VII of the Civil Rights Act of 1964, as amended, The
Older Workers Benefits Protection Act, The Age Discrimination in Employment Act,
The Americans with Disabilities Act, The Family and Medical Leave Act, and any
other federal, state or local statute, law or rule or any types of damages,
wages, costs or relief available to you. You further promise that you will not
sue LCC, voluntarily act as a witness, or initiate any type of judicial action
against LCC with respect to any event or transaction that occurred before this
Agreement was executed. You understand that by signing this Agreement you
irrevocably and unconditionally waive all rights to recover relief or damages
concerning claims and causes of action released herein. You understand that this
is a GENERAL RELEASE.   IV.   While you understand that you have had such an
obligation since you began your employment with LCC, you reconfirm that you
shall not disclose any of the Company’s trade secrets or other confidential or
restricted information and shall not make use of such trade secrets or
confidential or restricted information in any fashion at any time. You also
agree to hold both the terms and the circumstances of this Agreement in strict
confidence. You hereby reaffirm your obligations under the Employee Agreement on
Ideas, Inventions and Confidential Information you executed when you joined LCC.
  V.   This Agreement and General Release does not constitute an admission of
any kind by LCC, but simply an accommodation which offers certain benefits to
which you would not otherwise be entitled in return for your agreeing to and
signing this document. You understand and agree that if you violate any of the
terms of this Agreement and General Release, you will automatically forfeit all
of these benefits. Furthermore, if you violate this Agreement after receiving
any of these benefits, you agree to immediately return those benefits to LCC.  
VI.   You will have 21 calendar days from the date you initially receive these
documents within which to review and consider this Agreement. In the event that
you sign this Agreement, you have a period of seven (7) calendar days from the
execution date in which to revoke this agreement. This Agreement does not become
effective or enforceable until the revocation period has expired. You are
advised by LCC to consult with an attorney before executing this Agreement.

 



--------------------------------------------------------------------------------



 



(LCC THE KNOWLEDGE THAT POWERS THE NETWORK LOGO) [w08895w0889501.gif]



VII.   You acknowledge that this Agreement shall become effective and
irrevocable within the time frames set above and reflects the entire agreement
between you and LCC. You acknowledge that you have entered into this Agreement
freely and voluntarily, that the benefits described in Section I of this
Agreement are the only consideration for signing this Agreement and that no
other statements, promises, or commitments of any kind, written or oral, have
been made to you by the Company to cause you to accept it.   VIII.   In the
event that you breach or threaten to breach any of the terms of this Agreement
and LCC retains counsel to cure your breach or threatened breach, then LCC shall
be entitled to recover, along with all other damages as may be appropriate, the
reasonable attorneys’ fees and costs incurred by LCC to cure the actual or
threatened breach by you.   IX.   This Agreement contains the entire agreement
between you and LCC and supersedes any other prior oral or written
understandings or agreements relating thereto. Any modification to this
Agreement must be made in writing and signed by both parties. This Agreement
shall be governed by, and construed in accordance with, the laws of Virginia.
Each party hereby irrevocably submits to the exclusive jurisdiction and venue of
the federal and/or state courts of the Commonwealth of Virginia for the purpose
of any legal or equitable action arising under this Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date indicated.

                          LCC International, Inc.             7925 Jones Branch
Drive             McLean, Va 22102    

               
29 April 2005
      By:   /s/ Terri Feely    
 
               
Date
               

      Name:   Terri Feely    

               
 
               

      Its:   VP, HR    

               

Acknowledged and Accepted:

I HEREBY ACKNOWLEDGE THAT I HAVE BEEN GIVEN SUFFICIENT OPPORTUNITY TO CONSIDER
ALL THE PROVISIONS OF THIS AGREEMENT, THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND THE PROVISIONS OF THIS AGREEMENT, THAT I HAVE FREELY AND VOLUNTARILY
AGREED TO ALL THE TERMS AND CONDITIONS OF THE AGREEMENT, AND THAT I ACCEPT THIS
AGREEMENT AS MY OWN FREE ACT BY SIGNING BELOW:

             
29 Apr 2005
      Vincent Gwiazdowski    
 
           
Date
      Employee    

 